Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 1 of 22 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CONFORMIS, INC.,

             Plaintiff,

v.                                        Civil Action No.:

EXACTECH, INC.

             Defendant.

      COMPLAINT FOR PATENT INFRINGEMENT, PERMANENT
              INJUNCTIVE RELIEF REQUESTED,
              AND DEMAND FOR A JURY TRIAL

      Plaintiff Conformis, Inc. (“Conformis”), for its Complaint and demand for a

jury trial seeking relief for patent infringement against Defendant Exactech, Inc.

(“Exactech” or “Defendant”), states and alleges as follows:

                              I.     THE PARTIES

      1.     Plaintiff Conformis, Inc. is incorporated in Delaware with its

worldwide headquarters at 600 Technology Park Drive, Billerica, Massachusetts,

01730.

      2.     On information and belief, Defendant Exactech, Inc. is a corporation

organized under the laws of the State of Florida, and maintains a place of business

at 1189 Tallevast Road, Sarasota, Florida 34243.




                                          1
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 2 of 22 PageID 2




                       II.     JURISDICTION AND VENUE

      3.     This Court has subject-matter jurisdiction over Conformis’s claims

under 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the patent

laws of the United States, 35 U.S.C. § 1, et seq.

      4.     Exactech is subject to this Court’s general and specific personal

jurisdiction at least because: Exactech is at home in the State of Florida where it is

incorporated; Exactech has registered agents for service of process in Florida,

regularly conducts business in the State of Florida and within this judicial district,

and has substantial and continuous contacts within this judicial district; Exactech

has purposefully availed itself of the privileges of conducting business in this

judicial district and has a regular and established place of business in this judicial

district; and Exactech has committed acts of patent infringement in this judicial

district by selling and offering to sell products and services throughout the United

States, including in this judicial district, and introducing infringing products and

services into the stream of commerce knowing that they would be sold in this

judicial district and elsewhere in the United States.

      5.     Venue in this Court is proper under the provisions of 28 U.S.C.

§§ 1391(b)–(c) and 1400.

                        III.   THE ASSERTED PATENTS

      6.     Conformis has developed significant intellectual property associated

with its iFit® technology, its patient-specific implants, and its iJig® patient-
                                           2
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 3 of 22 PageID 3




specific instruments, including a large portfolio of patents and pending patent

applications. These patents and patent applications span a range of related

technologies including imaging software, image processing, patient-specific

orthopedic implants, patient-specific orthopedic instrumentation, methods of

design and manufacture of patient-specific System, and related surgical techniques.

The technology covered by this patent portfolio is applicable to major joint

systems, including knee, hip, shoulder, and ankle joints.

      7.     Patent authorities worldwide have recognized that Conformis’s

patient-specific instrument systems are worthy of patent protection and have

granted Conformis over 200 patents on its technologies. The United States Patent

and Trademark Office (“USPTO”) awarded a robust patent portfolio that protects

Conformis’s inventions relating to its iFit® technology, its patient-specific

implants, and its iJig® patient-specific instruments, including:

      8.     On June 11, 2013, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,460,304 (“the ’304 Patent”), entitled “Joint

Arthroplasty Devices and Surgical Tools,” to Wolfgang Fitz, Philipp Lang, Daniel

Steines, Konstantinos Tsougarakis, and Rene Vargas-Voracek. Conformis is the

owner by assignment of the ’304 Patent. A copy of the ’304 Patent is attached

hereto as Exhibit A.

      9.     On March 29, 2016, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,295,482 (“the ’482 Patent”), entitled “Patient
                                          3
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 4 of 22 PageID 4




Selectable Joint Arthroplasty Devices and Surgical Tools,” to Wolfgang Fitz,

Philipp Lang, Raymond Bojarski, and Daniel Steines. Conformis is the owner by

assignment of the ’482 Patent. A copy of the ’482 Patent is attached hereto as

Exhibit B.

      10.    On January 7, 2014, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,623,026 (“the ’026 Patent”), entitled “Patient

Selectable Joint Arthroplasty Devices and Surgical Tools Incorporating Surgical

Relief,” to Terrence Wong, Raymond Bojarski, Daniel Steines, and Philipp Lang.

Conformis is the owner by assignment of the ’026 Patent. A copy of the ’026

Patent is attached hereto as Exhibit C.

      11.    On May 3, 2016, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,326,780 (“the ’780 Patent”), entitled “Patient

Selectable Joint Arthroplasty Devices and Surgical Tools Incorporating

Anatomical Relief,” to Terrence Wong, Raymond Bojarski, Daniel Steines, and

Philipp Lang. Conformis is the owner by assignment of the ’780 Patent. A copy

of the ’780 Patent is attached hereto as Exhibit D.

      12.    On November 17, 2015, the U.S. Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,186,161 (“the ’161 Patent”), entitled “Surgical

Tools for Arthroplasty,” to Philipp Lang, Wolfgang Fitz, Ray Bojarski, Daniel

Steines, Albert G. Burdulis, Jr., and Rene Vargas-Voracek. Conformis is the



                                          4
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 5 of 22 PageID 5




owner by assignment of the ’161 Patent. A copy of the ’161 Patent is attached

hereto as Exhibit E.

      13.    Collectively, the ’304, ’482, ’026, ’780, and ’161 Patents are the

“Asserted Patents.”

      14.    This is an action for infringement of the Asserted Patents.

                        IV.    FACTUAL BACKGROUND

                       Conformis’s Revolutionary Technology

      15.    Conformis is the world’s leading designer, developer, and

manufacturer of patient-specific knee and hip implants and the surgical tools to fit

those implants into a specific patient’s body. Founded by doctors affiliated with

Stanford and Harvard Medical Schools, Conformis began with a revolutionary

idea: make the implant fit the patient rather than forcing the patient to fit the

implant.

      16.    For decades before Conformis’s innovation—and continuing today—

implant manufacturers offered surgeons a standard set of implant sizes, akin to the

small-medium-large sizing in off-the-rack department stores. This approach forces

the surgeon to pick an implant size that appears closest in fit to the patient’s

anatomy but is not designed for and does not truly fit each individual patient. The

surgeon must therefore make size, shape, and other compromises to fit the implant

as best as possible.



                                           5
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 6 of 22 PageID 6




      17.    These blunt efforts are further hampered by using standard tools to

implant standard implants, none of which are designed using an individual

patient’s anatomy. Because of this imprecise approach, patients often suffer loss

of movement and function, instability, and lingering pain after surgery.

      18.    Conformis recognized that the conventional joint-repair process was

backwards: rather than fitting the patient to the implant, the implant should be

designed and developed specifically for the patient. This produces a better-fitting

implant with a shape that feels more natural to the patient because patients vary

physiologically in the size, dimensions, shape, position, orientation, and range of

motion of their joints.

      19.    Conformis therefore set out to develop its proprietary iFit®

technology to create both patient-specific implants and instruments. Conformis

implants are individually sized and shaped to fit each patient’s unique anatomy,

providing a precise anatomic fit and better preserving healthy tissue while leading

to increased function and a more natural feel. The patient-specific instrument

systems of Conformis—which use Conformis’s iJig® technology—precisely place

the patient-specific implant, reduce surgical time and trauma, and create a

reproducible surgical technique. Conformis iJigs® eliminate many of the

traditional instruments associated with conventional surgery while concurrently

simplifying and improving the surgical technique.



                                          6
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 7 of 22 PageID 7




       20.   By combining personalized implants with patient-specific

instrumentation, a surgeon can provide treatment that: a) is tailored to the patient;

b) preserves more of the patient’s joint; and c) minimizes surgical trauma. These

patient-specific implant systems fit and work with the individual patient’s

anatomy.

       21.   Conformis’s patient-specific implant systems are recognized around

the world. The U.S. Food and Drug Administration has approved knee and hip

implant systems by Conformis for use in the United States. The European Union

has approved Conformis’s knee-implant systems for use in Europe. And

Conformis currently sells a full line of patient-specific knee- and hip-implant

systems in many countries worldwide. To date, Conformis’s patient-specific

implants and customized tools have helped improve the lives of thousands of

Americans.

                           Exactech’s Infringing Activities

       22.   Exactech offers a line of patient-specific surgical systems and

proprietary software that allows surgeons to customize ankle-implant surgery

according to a patient’s unique anatomy that includes patient-specific instruments

(“PSI”) for use with its ankle implants (the “Accused System”). See generally Exs.

K-T.

       23.   On March 10, 2016, the Food and Drug Administration (FDA)

provided 510(k) clearance for the Vantage® Total Ankle System under the Device
                                           7
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 8 of 22 PageID 8




Classification Name: “Prosthesis, Ankle, Semi-Constrained, Cemented,

Metal/Polymer.” Ex. T at 1. On November 09, 2020, the FDA provided 510(k)

clearance for the Vantage® Ankle PSI under the Device Classification Name:

“Ankle Arthroplasty Implantation System.” Ex. K at 1.

      24.    Exactech markets the Accused System relating to its Ankle

Replacement Solutions as its Vantage® Total Ankle System and Vantage® Ankle

PSI, part of its Active Intelligence® initiative. See e.g. Exs. L, Q.




Ex. M at 3. The Accused System includes 3D-printed tibia and talar cutting guides

and the associated ankle implants. Ex. M at 3-4.

      25.    Exactech markets its Vantage® Ankle PSI 3D-printed tibia and talar

cutting guides as “designed for patients’ unique anatomies” and stating that they


                                           8
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 9 of 22 PageID 9




“allow surgeons to pre-plan, are part of Exactech’s Active Intelligence® initiative

and are used exclusively with the Vantage Total Ankle System.” Ex. L at 2.




Id. The “cutting guides are created from patients’ CT scans and delivered in

approximately two weeks. The cutting slots on the instrumentation feature a

rippled surface to allow water to flow through to keep the bone cool during

surgery. In addition, the instrumentation features soft tissue offsets, which are

designed to allow the surgeon to remove less soft tissue.” Ex. M at 3-4.

      26.    On information and belief, Exactech is infringing the Asserted Patents

by making, using, providing, offering to sell, importing, and selling (directly or

through intermediaries) the Accused System in this District and elsewhere in the



                                          9
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 10 of 22 PageID 10




United States, and by contributing to the infringement of, or inducing others to

infringe the Asserted Patents.

                          FIRST CLAIM FOR RELIEF

                         (Infringement of the ’304 Patent)

      27.    Conformis realleges paragraphs 1–26 above as if fully set forth herein.

      28.    The ’304 Patent is a valid, enforceable patent that was duly issued by

the USPTO on June 11, 2013. Ex. A.

      29.    Conformis is the assignee of the ’304 Patent with ownership of all

substantial rights in the ’304 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      30.    Exactech has directly infringed, and continues to directly infringe, at

least claim 1 of the ’304 Patent in violation of 35 U.S.C. § 271(a) by, for example

and without limitation, making, using, offering to sell, selling, and/or importing in

and into the United States the Accused System.

      31.    Claim 1 of the ’304 Patent claims:

      A surgical instrument for use in surgically repairing a joint of a patient, the
      surgical instrument comprising:

             a mold having an internal surface that includes joint information
             derived from image data of the joint of the patient; and

             two or more guide holes, each configured to guide a surgical pin,

             wherein at least one of the two or more guide holes has a position
             based on anatomical information of the joint of the patient to facilitate


                                          10
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 11 of 22 PageID 11




             the placement of an articular repair system when the internal surface
             of the mold is aligned with the joint of the patient,

             wherein the articular repair system has a predetermined rotation angle
             and

             wherein the position is based on the predetermined rotation angle.

      32.    Exactech’s Accused System meets each of the above limitations.

      33.    A more detailed analysis of Exactech’s infringement of the ’304

Patent can be found in Exhibit F, which is incorporated in its entirety as if set forth

herein.

      34.    Exactech has actively induced others to infringe at least claim 1 of the

’304 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make, use,

sell, offer to sell, and import into the United States the Accused System.

      35.    Exactech has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’304 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Accused System to end-

users. The Accused System is specially made using joint information derived from

image data of an individual patient’s joint. Such individualized surgical

instruments are not staple articles of commerce and are not suitable for any

substantial non-infringing use. Exactech’s use infringes at least claim 1 of the ’304

Patent.




                                           11
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 12 of 22 PageID 12




      36.    Conformis has suffered economic harm because of Exactech’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

      37.    Exactech has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Exactech will continue to

infringe the ’304 Patent.

                         SECOND CLAIM FOR RELIEF

                         (Infringement of the ’482 Patent)

      38.    Conformis realleges paragraphs 1–37 above as if fully set forth herein.

      39.    The ’482 Patent is a valid, enforceable patent that was duly issued by

the USPTO on March 29, 2016. Ex. B.

      40.    Conformis is the assignee of the ’482 Patent with ownership of all

substantial rights in the ’482 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      41.    Exactech has directly infringed, and continues to directly infringe, at

least claim 1 of the ’482 Patent in violation of 35 U.S.C. § 271(a) by, for example

and without limitation, making, using, offering to sell, selling, and/or importing in

and into the United States the Accused System.

      42.    Claim 1 of the ’482 Patent claims:



                                           12
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 13 of 22 PageID 13




      A joint arthroplasty system for repairing a diseased or damaged joint of a
      patient[]comprising:

             an implant; and

             a patient-specific surgical instrument configured to facilitate the
             placement of the implant into the diseased or damaged joint, the
             instrument comprising:

                    a patient-specific surface for engaging a corresponding portion
                    of the diseased or damaged joint, the patient-specific surface
                    including cartilage information derived from image data of the
                    diseased or damaged joint,

                    wherein the corresponding portion of the diseased or damaged
                    joint includes an osteophyte,

                    wherein the patient-specific surface references the osteophyte
                    when the patient-specific surface is engaged and aligned with
                    the corresponding portion of the diseased or damaged joint; and

                    a guide sized and shaped to accommodate a surgical tool,
                    wherein the guide has a position and orientation relative to the
                    patient-specific surface to provide a predetermined path for the
                    surgical tool.

      43.    Exactech’s Accused System meets each of the above limitations.

      44.    A more detailed analysis of Exactech’s infringement of the ’482

Patent can be found in Exhibit G, which is incorporated in its entirety as if set forth

herein.

      45.    Exactech has actively induced others to infringe at least claim 1 of the

’482 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make, use,

sell, offer to sell, and import into the United States the Accused System.




                                          13
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 14 of 22 PageID 14




      46.    Exactech has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’482 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Accused System to end-

users. The Accused System are specially made using joint information derived

from image data of an individual patient’s joint. Such individualized surgical

instruments are not staple articles of commerce and are not suitable for any

substantial non-infringing use. Exactech’s use infringes at least claim 1 of the ’482

Patent.

      47.    Conformis has suffered economic harm because of Exactech’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

      48.    Exactech has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Exactech will continue to

infringe the ’482 Patent.

                            THIRD CLAIM FOR RELIEF

                         (Infringement of the ’026 Patent)

      49.    Conformis realleges paragraphs 1–48 above as if fully set forth herein.

      50.    The ’026 Patent is a valid, enforceable patent that was duly issued by

the USPTO on January 7, 2014. Ex. C.



                                           14
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 15 of 22 PageID 15




      51.    Conformis is the assignee of the ’026 Patent with ownership of all

substantial rights in the ’026 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      52.    Exactech has directly infringed, and continues to directly infringe, at

least claim 24 of the ’026 Patent in violation of 35 U.S.C. § 271(a) and/or (g) by,

for example and without limitation, making, using, offering to sell, selling, and/or

importing in and into the United States the Accused System.

      53.    Claim 24 of the ’026 Patent claims:

      A method of making a surgical tool, the method comprising:

             obtaining image data associated with at least a portion of a joint;

             deriving joint surface information from the image data;

             determining at least a portion of the joint surface to be engaged by a
             contact surface;

             determining an anatomical structure to be disengaged from a
             corresponding anatomical relief surface, and

             providing a surgical tool that includes a guide, the contact surface and
             the anatomical relief surface, the contact surface for engaging at least
             a portion of the joint surface, the anatomical relief surface being
             substantially disengaged from the anatomical structure when the
             contact surface is engaged with the at least a portion of the joint
             surface, the guide being configured to direct movement of a surgical
             instrument.

      54.    Exactech’s Accused System meets each of the above limitations

and/or are made by processes that meet each of the above limitations.




                                          15
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 16 of 22 PageID 16




      55.      A more detailed analysis of Exactech’s infringement of the ’026

Patent can be found in Exhibit H, which is incorporated in its entirety as if set forth

herein.

      56.      Exactech has actively induced others to infringe at least claim 24 of

the ’026 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make,

use, sell, offer to sell, and import into the United States the Accused System.

      57.      Exactech has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’026 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Accused System to end-

users. The Accused System are specially made using joint information derived

from image data of an individual patient’s joint. Such individualized surgical

instruments are not staple articles of commerce and are not suitable for any

substantial non-infringing use. Exactech’s use infringes at least claim 24 of the

’026 Patent.

      58.      Conformis has suffered economic harm because of Exactech’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

      59.      Exactech has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Exactech will continue to

infringe the ’026 Patent.
                                           16
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 17 of 22 PageID 17




                        FOURTH CLAIM FOR RELIEF

                         (Infringement of the ’780 Patent)

      60.    Conformis realleges paragraphs 1–59 above as if fully set forth herein.

      61.    The ’780 Patent is a valid, enforceable patent that was duly issued by

the USPTO on May 3, 2016. Ex. D.

      62.    Conformis is the assignee of the ’780 Patent with ownership of all

substantial rights in the ’780 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      63.    Exactech has directly infringed, and continues to directly infringe, at

least claim 1 of the ’780 Patent in violation of 35 U.S.C. § 271(a) by, for example

and without limitation, making, using, offering to sell, selling, and/or importing in

and into the United States the Accused System.

      64.    Claim 1 of the ’780 Patent claims:

      A system for joint arthroplasty for repairing a joint of a patient, the system
      comprising:

             a first template, the first template including:

                    a contact surface for engaging a first articular surface of the
                    joint of the patient, the contact surface including shape
                    information derived from electronic image data of at least a
                    portion of the first articular surface;

                    at least a relieved portion of the contact surface further
                    including an anatomical relief configured such that when the
                    contact surface engages the first articular surface, the relieved
                    portion does not engage an anatomical structure of the first
                    articular surface; and

                                           17
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 18 of 22 PageID 18




                    at least one guide for directing movement of a surgical
                    instrument; and

             wherein the guide has a predetermined orientation relative to one of
             an anatomical and a biomechanical axis associated with the joint of
             the patient.

      65.    Exactech’s Accused System meets each of the above limitations.

      66.    A more detailed analysis of Exactech’s infringement of the ’780

Patent can be found in Exhibit I, which is incorporated in its entirety as if set forth

herein.

      67.    Exactech has actively induced others to infringe at least claim 1 of the

’780 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make, use,

sell, offer to sell, and import into the United States the Accused System.

      68.    Exactech has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’780 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Accused System to end-

users. The Accused System are specially made using joint information derived

from image data of an individual patient’s joint. Such individualized surgical

instruments are not staple articles of commerce and are not suitable for any

substantial non-infringing use. Exactech’s use infringes at least claim 1 of the ’780

Patent.




                                           18
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 19 of 22 PageID 19




      69.    Conformis has suffered economic harm because of Exactech’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

      70.    Exactech has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Exactech will continue to

infringe the ’780 Patent.

                            FIFTH CLAIM FOR RELIEF

                         (Infringement of the ’161 Patent)

      71.    Conformis realleges paragraphs 1–70 above as if fully set forth herein.

      72.    The ’161 Patent is a valid, enforceable patent that was duly issued by

the USPTO on November 17, 2015. Ex. E.

      73.    Conformis is the assignee of the ’161 Patent with ownership of all

substantial rights in the ’161 Patent, including the right to exclude others and to

enforce, sue, and recover damages for past and future infringements.

      74.    Exactech has directly infringed, and continues to directly infringe, at

least claim 1 of the ’161 Patent in violation of 35 U.S.C. § 271(a) by, for example

and without limitation, making, using, offering to sell, selling, and/or importing in

and into the United States the Accused System.

      75.    Claim 1 of the ’161 Patent claims:



                                           19
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 20 of 22 PageID 20




      A surgical system including an articular repair system and a surgical
      instrument for use in surgically repairing a joint of a patient, the surgical
      instrument comprising:

             a mold having an internal surface that includes joint information
             derived from image data of the joint of the patient; and two or more
             guide holes, each configured to guide a surgical pin,

             wherein at least one of the two or more guide holes has a position
             and/or orientation based on anatomical information of the joint of the
             patient to facilitate the placement of the articular repair system when
             the internal surface of the mold is aligned with the joint of the patient,

      wherein the articular repair system has a predetermined rotation angle and
      wherein the position and/or orientation is based on the predetermined
      rotation angle.

      76.    Exactech’s Accused System meets each of the above limitations.

      77.    A more detailed analysis of Exactech’s infringement of the ’161

Patent can be found in Exhibit J, which is incorporated in its entirety as if set forth

herein.

      78.    Exactech has actively induced others to infringe at least claim 1 of the

’161 Patent in violation of 35 U.S.C. § 271(b) by instructing others to make, use,

sell, offer to sell, and import into the United States the Accused System.

      79.    Exactech has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’161 Patent in violation of 35

U.S.C. § 271(c) by offering for sale and providing the Accused System to end-

users. The Accused System are specially made using joint information derived

from image data of an individual patient’s joint. Such individualized surgical


                                           20
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 21 of 22 PageID 21




instruments are not staple articles of commerce and are not suitable for any

substantial non-infringing use. Exactech’s use infringes at least claim 1 of the ’161

Patent.

      80.    Conformis has suffered economic harm because of Exactech’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

      81.    Exactech has caused, and unless restrained and enjoined, will continue

to cause, irreparable injury and damage to Conformis for which there is no

adequate remedy at law. Unless enjoined by this Court, Exactech will continue to

infringe the ’161 Patent.

                            V.   PRAYER FOR RELIEF

      WHEREFORE, Conformis requests entry of judgment in its favor and

against Exactech as follows:

      1.     Entry of judgment holding Exactech liable for infringement of the

Asserted Patents;

      2.     An order permanently enjoining Exactech, its officers, agents,

servants, employees, attorneys and affiliated companies, its assigns and successors

in interest, and those persons in active concert or participation with it, from

continued acts of infringement of the Asserted Patents;

      3.     An order awarding Conformis statutory damages and damages

according to proof resulting from Exactech’s past, current, and future infringement
                                           21
Case 8:21-cv-01348-KKM-TGW Document 1 Filed 06/03/21 Page 22 of 22 PageID 22




of the Asserted Patents, together with prejudgment and post-judgment interest;

      4.    A declaration that this case is exceptional under 35 U.S.C. § 285, and

an award of Conformis’s reasonable attorneys’ fees;

      5.    Any and all other legal or equitable relief as may be available under

law and which the Court may deem proper.

                             VI.    JURY DEMAND

      Conformis hereby demands trial by jury in this action on all issues so triable.

Dated: June 3, 2021.
                              Respectfully submitted,
JOHN R. EMERSON, ESQUIRE                  /s/ John N. Muratides
russ.emerson@haynesboone.com              JOHN N. MURATIDES, ESQUIRE
Lead Counsel                              Florida Bar No. 332615
STEPHANIE N. SIVINSKI, ESQUIRE            jmuratides@stearnsweaver.com
stephanie.sivinski@haynesboone.com        lwade@stearnsweaver.com
HAYNES AND BOONE, LLP                     STEARNS WEAVER MILLER WEISSLER
2323 Victory Avenue, Suite 700            ALHADEFF & SITTERSON, P.A.
Dallas, Texas 75219                       401 E. Jackson Street, Suite 2100 (33602)
Tel. (214) 651-5000                       Post Office Box 3299
                                          Tampa, Florida 33601
Admission Pro Hac Vice pending            Tel. (813) 223-4800/Fax (813) 222-5089

                                          JASON T. LAO, ESQUIRE
LINFENG YANG, ESQUIRE                     jason.lao@haynesboone.com
lin.yang@haynesboone.com                  ANDREA LEVENSON, ESQUIRE
HAYNES AND BOONE, LLP                     andrea.levenson@haynesboone.com
201 Spear Street, Suite 1750              HAYNES AND BOONE, LLP
San Francisco, CA 94105                   600 Anton Blvd., Suite 700
(415) 293-8900                            Costa Mesa, CA 92626
Admission Pro Hac Vice pending            (949) 202-3000
                                          Admission Pro Hac Vice pending
              COUNSEL FOR PLAINTIFF CONFORMIS, INC.


                                         22
